Exhibit 10.2

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT is
entered into on August 18, 2020, by and among New York City REIT, Inc. (the
“Company”), New York City Operating Partnership, L.P. (the “Operating
Partnership”) and New York City Advisors, LLC (the “Advisor”), effective as of
the commencement of trading of shares of the Company’s Class A common stock on
the New York Stock Exchange (the “Listing”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Second Amended and Restated Advisory Agreement, dated as of
November 16, 2018 (as amended, the “Advisory Agreement”).

 

WHEREAS, on August 5, 2020, in connection with the anticipated Listing, the
Company: (i) effected a reverse stock split of the issued and outstanding shares
of the Company’s common stock to provide that every 9.72 issued and outstanding
shares of common stock be changed into one issued and outstanding share of
common stock; (ii) renamed the Company’s common stock “Class A common stock”;
(iii) reclassified a number of authorized but unissued shares of Class A common
stock, which will be listed on the New York Stock Exchange, equal to
approximately three times the number of shares of Class A common stock then
issued and outstanding, into shares of Class B common stock, which will not be
listed on the New York Stock Exchange but will automatically convert into shares
of Class A common stock to be listed on the New York Stock Exchange in three
equal tranches over the 360 days following the Listing, and are otherwise
substantially identical to shares of Class A common stock in all other respects;
and (iv) declared and paid to the holders of record of Class A common stock a
stock dividend of three shares of Class B common stock.

 

WHEREAS, the parties thereto desire to amend the Advisory Agreement to adjust
the thresholds of Core Earnings Per Adjusted Share necessary to calculate the
Variable Management Fee to reflect the impact of the reverse stock split and the
stock dividend.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Amendment to Section 10(a) of the Advisory Agreement. Effective as of the date
hereof, Section 10(a) of the Advisory Agreement is hereby replaced in its
entirety with the following:

 



 

 

 

“(a)    Variable Management Fee. The Company shall pay the Advisor a Variable
Management Fee, payable quarterly in arrears, in an amount equal to (i) the
product of (A) the Adjusted Outstanding Shares for the calendar quarter
multiplied by (B) 15% multiplied by (C) the excess of Core Earnings Per Adjusted
Share for the previous 3-month period over $0.1458, plus (ii) the product of
(X) the Adjusted Outstanding Shares for the calendar quarter multiplied by
(Y) 10% multiplied by (Z) the excess of Core Earnings Per Adjusted Share for the
previous 3-month period over $0.1944.”

 

2.Miscellaneous. Except as expressly modified hereby the terms of the Advisory
Agreement shall remain in full force and effect as written. Any capitalized term
used in this amendment and not otherwise defined herein, shall have the meaning
ascribed to such term in the Advisory Agreement. This amendment may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each of the parties and delivered to the other party.
Signatures on this amendment which are transmitted electronically shall be valid
for all purposes, however any party shall deliver an original signature of this
amendment to the other party upon request.

 

[Signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.

 

 

  NEW YORK CITY REIT, INC.:         By:   /s/ Christopher J. Masterson     Name:
Christopher J. Masterson     Title: Chief Financial Officer               NEW
YORK CITY OPERATING PARTNERSHIP, L.P.:   NEW YORK CITY REIT, INC., its general
partner         By:   /s/ Christopher J. Masterson     Name: Christopher J.
Masterson     Title: Chief Financial Officer               NEW YORK CITY
ADVISORS, LLC:         By:   /s/ Michael Anderson     Name: Michael Anderson    
Title: Authorized Signatory

 

[Signature Page to First Amendment to Second A&R Advisory Agreement]

 



 

